UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 08-1227



BEDES TAMASANG NDENGE,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   August 22, 2008            Decided:   September 15, 2008


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Bedes Tamasang Ndenge, Petitioner Pro Se. Andrew Brinkman, Craig
William Kuhn, Trial Attorney, Elizabeth Joanne Stevens, Senior
Litigation Counsel, M. Jocelyn Lopez Wright, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Bedes Tamasang Ndenge, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his second motion to reopen.               We have

reviewed the record and the Board’s order and find that the Board

did not abuse its discretion in denying the motion.            See 8 C.F.R.

§ 1003.2(a) (2008).           Accordingly, although we grant leave to

proceed in forma pauperis, we deny the petition for review for the

reasons stated by the Board.          See In re: Ndenge (B.I.A. Jan. 30,

2008).      We deny Ndenge’s motion to reopen and remand to the

immigration judge.        We dispense with oral argument because the

facts    and    legal   contentions   are   adequately   presented    in   the

materials      before   the   court   and   argument   would   not   aid   the

decisional process.

                                                           PETITION DENIED




                                       2